McCALEB, Justice
(dissenting).
If the statement contained in the first majority opinion, reported in 228 La. 105, 81 So.2d 826, 828 that “In order to make effective the removal of the subject employee' from the payroll, the fact of the acceptance of her alleged oral resignation and of her removal from the payroll should have been made known by a statement in writing to her and to the Director in advance of such action” is the law of this case, the ruling of the majority on this rehearing would be correct forasmuch as Mrs. Day was never informed in writing of the acceptance of her oral resignation prior to her removal from the payroll. But I respectfully suggest this is not the law of the case.
My view, which has heretofore been-expressed in a dissenting opinion from the refusal of a rehearing on the first occasion this case was before us (see 228 La. 115-116, 81 So.2d 829), is that the law neither requires nor envisions that an employee in Civil Service, who has voluntarily resigned his position, be given notice of any sort of the acceptance of the resignation and of his removal from the payroll. And I further pointed out in that dissent that the *805statement to the contrary contained in the prevailing opinion should be corrected by a per curiam or that a rehearing be granted.
I cannot regard that expression of opinion (which the Court refused to correct by per curiam) as the law of this case as it was unnecessary to the issue presented to the Court on the first hearing. The case on that hearing came to us from a judgment of the Commission sustaining an exception of no right of action filed by the Department on the ground that, since Mrs. Day had allowed more than 30 days to elapse between the time of the alleged deprivation of her rights (removal from the payroll) and the date of her demand for a hearing, her application was too late under Rule 13.2 of the Commission. Since Mrs. Day was claiming that she had been unlawfully removed from the payroll and since the Constitution, Article 14, Section 15 (N) (1), requires that no permanent Civil Service employee shall be demoted, dismissed or discriminated against except for cause expressed in writing, the Court correctly found that Mrs. Day’s appeal to the Civil Service Commission was not too late as more than 30 days had not elapsed from the date on which she had received, through her attorney, written notification of her separation from the Service some several months ’ prior thereto. But there was no occasion for the Court to decide that- a resignation of an employee must be accepted in writing and the ruling to that effect was, in my opinion, purely obiter dicta which was not binding on the Civil Service Commission in its determination of the case on its merits. See Acosta v. Nunez, 203 La. 275, 13 So.2d 860. Upon trial of the merits of the case, the real issue for decision was whether Mrs. Day had been unlawfully removed from office, as she contended or whether she voluntarily resigned, as asserted by the Department of Institutions. This issue was purely one of fact which the Civil Service Commission determined adversely to Mrs. Day and its judgment on that question was not subject to review by this Court, as we found in our original opinion on this appeal.
Since there is no requirement, either in the Civil Service law or in th.e rules adopted by the Civil Service Commission1 that a *807voluntary resignation by a permanent employee be accepted in writing in order for it to become effective and since the Civil Service Commission has resolved the disputed issue of fact as to Mrs. Day’s resignation in favor of the Department of Institutions, I think its judgment should be affirmed.

. In this connection, I take cognizance of the provisions of paragraph 8 of Rule XII of the Civil Service Commission quoted in full in footnote No. 3 of the majority opinion on this rehearing. This rule, as I read it, is inapplicable to this case. Indeed, counsel for Mrs. Day have not claimed that it has any pertinence here or that Mrs. Day should be reinstated because it has not been observed by the Department of Institutions. The rule requires that the appointing authority request the employee to submit a letter of resignation; that a copy thereof be attached to the personnel change form and that, if such a letter is not secured from the resigning employee, the appointing authority shall explain in the status change form the reason why it is not furnished. Obviously, the rule was enacted in the interest of the administration of the Civil Service law; its violation, in my opinion, has no effect on the legality of a voluntary resignation.